OPINION
ON MOTION FOR REHEARING
BASS, Justice.
Appellant and appellee have both filed motions for rehearing. Appellee brings four assignments asserting error in the court’s opinion. 663 S.W.2d 122. We find these assignments are without merit. Ap-pellee’s motion for rehearing is overruled.
Appellant argues that the court erred in failing to award it prejudgment interest provided for under Tex.Rev.Civ.Stat.Ann. art. 5069-1.03 (Vernon 1964). We are persuaded that appellant’s argument is correct. Republic National Bank v. Northwest National Bank of Fort Worth, 578 S.W.2d 109, 116 (Tex.1978) (op. on reh’g).
Appellant’s motion for rehearing is therefore granted and the judgment is reformed to reflect an award of prejudgment interest at a rate of 6% from June 9, 1980, to February 28, 1983, on the judgment amount of $30,000.